WILKINS, District Judge,
held that towage constitutes a lien or demand against a vessel. He says: “The interest of the vessel is to make her voyage with convenient speed, and it is the duty of the master to resort to every means in his power, to attain that object. A vessel on her upward cruise, from Buffalo to Chicago, may be stranded or becalmed at the mouth of the Detroit river; or, being injured by a storm, may be compelled to make for the nearest harbor, to repair; in either exigency, towage would constitute a necessary service, to enable her to prosecute profitably her voyage. Such service is maritime, and within the legitimate scope of the master’s authority.”